BILL OF COSTS

TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                  No. 14-13-00734-CV

              EP Energy E&P Company, L.P. f/k/a El Paso Production

                                          v.

                              Cudd Pressure Control, Inc.

        (No. 2013-00617 IN 270TH DISTRICT COURT OF HARRIS COUNTY)


TYPE OF FEE       CHARGES              PAID/DUE         STATUS          PAID BY
   MT FEE            $10.00           03/03/2014            E-PAID        APE
   MT FEE            $10.00           01/02/2014            E-PAID        ANT
   MT FEE            $10.00           12/17/2013            E-PAID        APE
E-TXGOV FEE          $5.00            11/27/2013            E-PAID        APE
   MT FEE            $10.00           11/27/2013            E-PAID        APE
CLK RECORD          $462.00           10/08/2013             PAID         ANT
E-TXGOV FEE          $5.00            09/03/2013            E-PAID        ANT
E-TXGOV FEE          $5.00            09/03/2013            E-PAID        ANT
   FILING           $175.00           08/21/2013             PAID         ANT



 The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                   are $692.00.


 Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.
IN TESTIMONY WHEREOF, witness
my hand and the Seal of the COURT
OF APPEALS for the Fourteenth District
of Texas, June 19, 2015.